Exhibit 10.23

THIRD AMENDMENT TO LEASE

This Third Amendment to Lease (“Third Amendment”) is dated for reference
purposes the 23rd day of November, 2015, and is entered into by and between
Laguna Cabot Road Business Park, LP (“Landlord”), and Glaukos Corporation
(“Tenant”), with reference to the following recitals.

RECITALS

A.       On or about October 1, 2005, Landlord and Tenant entered into a
Standard Business Park Lease — Multi-Tenant (the “Original Lease”) for that
certain premises of approximately 20,800 square feet in size and commonly known
as Suites 103, 104 and 105, 26051 Merit Circle, Laguna Hills, California (the
“Premises”).  On or about October 8, 2008, Landlord and Tenant entered into a
First Amendment to Lease (the “First Amendment”).On or about September 30, 2011,
Landlord and Tenant entered into a Second Amendment to Lease (the “Second
Amendment”).  The Original Lease as modified by the First and Second Amendment
is hereinafter referred to as the “Lease”,

B,       Tenant and Landlord acknowledge and agree that all prior tenant
improvements and other work to be performed by Landlord under the Lease have
been completed and accepted by Tenant, there are no defaults under the Lease by
either Landlord or Tenant, all obligations of Landlord and Tenant accruing prior
to the date of this amendment have been performed by Landlord and Tenant and
that the Existing Premises are being leased in its “as is”, “where is” “with all
faults” condition.

C.       Landlord and Tenant wish to amend the Lease to extend the term and
modify the rent and other terms and conditions as set forth below.

TERMS AND CONDITIONS

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.       Term of Lease.  The Expiration Date shall be extended to September 30,
2016.

2.       Monthly Base Rent.  The Monthly Base Rent shall be as follows:

April 1, 2016 through September 30, 2016:$28,080.00

3.        CAM Charge.  Beginning April 1, 2016; the CAM Charge defined in
Section 1.1n of the Tenant Specific Terms of the Lease shall remain $2,080,00.

4.       Security Deposit.  Tenant’s security deposit shall remain amount
currently in possession of Landlord.





--------------------------------------------------------------------------------

 



5.       Brokers.  Tenant and Landlord each represent and warrant to the other
that neither has had any dealings or entered into any agreements with any
person, entity, broker or finder other than as specified in Exhibit A in
connection with the negotiation of this Third Amendment, and no other broker,
person, or entity is entitled to any commission or finder’s fee in connection
with the negotiation of this Third Amendment, and Tenant and Landlord each agree
to indemnify, defend and hold the other harmless from and against any claims,
damages, costs, expenses, attorneys’ fees or liability for compensation or
charges which may be claimed by any such unnamed broker, finder or other similar
party by reason of any dealings, actions or agreements of the indemnifying
party.

6.       Conflict.  If there is a conflict between the terms and conditions of
this Third Amendment and the terms and conditions of the Lease, the terms and
conditions of this Third Amendment shall control.  Except as modified by this
Third Amendment, the terms and conditions of the Lease shall remain in full
force and effect.  Capitalized terms included in this Third Amendment shall have
the same meaning as capitalized terms in the Lease unless otherwise defined
herein.

7.       Representations.  Tenant hereby acknowledges and agrees that the Lease
is in full force and effect, Landlord is not currently in default under the
Lease, and, to the best of Tenant’s knowledge, no event has occurred which, with
the giving of notice or the passage of time, or both, would ripen into
Landlord’s default under the Lease.  Landlord hereby acknowledges and agrees
that the Lease is in full force and effect, Tenant is not currently in default
under the Lease, and, to the best of Landlord’s knowledge, no event has occurred
which, with the giving of notice or the passage of time, or both, would ripen
into Tenant’s default under the Lease.  The Lease, as hereby amended.  contains
all agreements of the parties with respect to the lease of the Premises.  No
prior or contemporaneous agreement or understanding pertaining to the Lease, as
hereby amended, shall be effective.

8.       Authority.  The persons executing this Third Amendment on behalf of the
parties hereto represent and warrant that they have the authority to execute
this Third Amendment on behalf of said parties and that said parties have
authority to enter into this Third Amendment.

9.       Confidentiality.  Tenant acknowledges and agrees that the terms of this
Third Amendment are confidential and constitute proprietary information of
Landlord.  Disclosure of the terms hereof could adversely affect the ability of
Landlord to negotiate other leases with respect to the Project and may impair
Landlord’s relationship with other Tenants of the Project.  Tenant agrees that
it and its partners, officers, directors, employees, brokers, and attorneys, if
any, shall not disclose the terms and conditions of this Third Amendment to any
other person or entity without the prior written consent of Landlord which may
be given or withheld by Landlord, in Landlord’s sole discretion.  It is
understood and agreed that damages alone would be an inadequate remedy for the
breach of this provision by Tenant, and Landlord shall also have the right to
seek specific performance of this provision and to seek injunctive relief to
prevent its breach or continued breach.

10.       Counterparts.  This Third Amendment may be executed in
counterparts.  Each counterpart shall be deemed an original, and all
counterparts shall be deemed the same instrument with the same effect as if all
parties hereto had signed the same signature page.  A signed copy of this Third
Amendment delivered by facsimile, e-mail, or other means of electronic
transmission



- 2  -

--------------------------------------------------------------------------------

 



shall be deemed to have the same legal effect as delivery of an original signed
copy of this Third Amendment.  This Third Amendment shall become binding upon
Landlord only when fully executed by all parties and when Landlord has delivered
a fully executed copy of this Third Amendment to Tenant.

11.       Accessibility; Americans with Disabilities Act.  (a) The Premises have
not undergone an inspection by a Certified Access Specialist (CASp); (b) Since
compliance with the Americans with Disabilities Act (ADA) is dependent upon
Tenant’s specific use of the Premises, Landlord makes no warranty or
representation as to whether or not the Premises, the Building, or the Project
comply with ADA or any similar legislation.  In the event that Tenant’s use of
the Premises requires modifications or additions to the Premises, the Building
or the Project in order to be in ADA compliance, Tenant agrees to make any such
necessary modifications and/or additions at Tenant’s expense.

12.       Energy Use.  Landlord shall have the right to require Tenant to
provide Landlord with copies of bills from electricity, natural gas or similar
energy providers (collectively, “Energy Providers”) Tenant receives from Energy
Providers relating to Tenant’s energy use at the Premises (“Energy Bills”)
within ten (10) days after Landlord’s written request.  In addition, Tenant
hereby authorizes Landlord to obtain copies of the Energy Bills directly from
the Energy Provider(s), and Tenant hereby authorizes each Energy Provider to
provide Energy Bills and related usage information directly to Landlord without
Tenant’s consent.  From time to time within ten (10) days after Landlord’s
request, Tenant shall execute and deliver to Landlord an agreement provided by
Landlord authorizing the Energy Provider(s) to provide to Landlord Energy Bills
and other information relating to Tenant’s energy usage at the Premises.





- 3  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereby execute this Third Amendment as of the
date first written above.

LANDLORD

Laguna Cabot Road Business Park, LP

 

 

 

 

 

 

By:

Davis Realty Partners LLC,

 

 

 

a Delaware limited liability company,

 

 

Its:

Authorized Signer

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark T. Buchanan

 

 

 

Mark T.  Buchanan

 

 

Its:

Principal

 

 

TENANT

Glaukos Corporation

 

By:

/s/  T. W. Burns

 

 

 

 

Its:

President & CEO

 

 

 

 

By:

/s/ Richard L. Harrison

 

 

 

 

Its:

CFO

 

 

* If Tenant is a corporation, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing.  The Lease must
be executed by the president or vice president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 

 



- 4  -

--------------------------------------------------------------------------------

 



Exhibit A

Agency Disclosure

REPRESENTATION ACKNOWLEDGEMENT

 

 

Date:

11/16/15

Landlord:

Laguna Cabot Road Business Park, LP

Tenant:

Glaukos Corporation

Property Name:

Laguna Cabot Business Park

Street Address, City, State:

26051 Merit Circle, Suites 103 /104/ 105, Laguna Hills, CA

Further described as:

a suite(s) within a multi-tenant business park

 

The State of California requires that real estate agents provide the attached
Disclosure Regarding Real Estate Agency Relationship.  Please read it carefully.

With regard to the above-referenced transaction, please acknowledge below the
following agency relationships:

Davis Broker, Inc. (CalBRE #01824698) is the listing agent of

☐ the landlord exclusively; or ☐ both the tenant and landlord

 

Associate Licensee

 

 

 

 

By:

/s/ Eileen Adams

 

Name:

Eileen Adams (CalBRE # 01844171)

 

 

 

 

 

 

 

 

 

 

Tenant

 

 

 

 

By:

/s/ T. W. Burns

 

 

 

 

Name:

Thomas W. Burns

 

 

 

 

Title:

President & CEO

 

 



Note:  The State of California uses the following terms interchangeably:

Seller = Landlord = Lessor; Buyer = Tenant = Lessee

--------------------------------------------------------------------------------

 



 

 

 

 

Please note that the terms “Seller” and “Buyer” are defined by the CA Civil Code
to include a lessor and lessee, respectively.

If you are a Listing Agent - you must deliver the form to the seller/lessor
before entering into the listing agreement.  If the buyer/lessee is not
represented by an agent, you must also deliver the form to it within one
business day after receiving an offer from the buyer/lessee.

If you are the Buyer’s Agent - you must deliver the form in the buyer/lessee as
soon as the buyer/lessee seeks your services, but in any event before the
buyer/lessee signs an offer.  In addition, you must also deliver the form to the
seller/lessor before or concurrently with presenting an offer.

 

DISCLOSURE REGARDING REAL ESTATE AGENCY RELATIONSHIP

When you enter into a discussion with a real estate agent regarding a real
estate transaction, you should from the outset understand what type of agency
relationship or representation you wish to have with the agent in the
transaction.

SELLER’S AGENT

A Seller’s agent under a listing agreement with the Seller acts as the agent for
the Seller only.  A Seller’s agent or a subagent of that agent has the following
affirmative obligations:

To the Seller:  A fiduciary duty of utmost care, integrity, honesty, and loyalty
in dealings with the Seller. 

To the Buyer and the Seller:

(a)Diligent exercise of reasonable skill and care in performance of the agent’s
duties.

(b)A duty of honest end fair dealing and good faith.

(c)A duty to disclose all facts known to the agent materially affecting the
value or desirability of the property that are not known to, or within the
diligent attention and observation of, the parties.

An agent is not obligated to reveal to either party any confidential information
obtained from the other pally that does not involve the affirmative duties set
forth above.

BUYER’S AGENT

A selling agent can, with a Buyer’s consent, agree to act as agent for the Buyer
only.  In these situations, the agent is not the Seller’s agent, even if by
agreement the agent may receive compensation for services rendered, either in
full or in part from the Seller.  An agent acting only for a Buyer has the
following affirmative obligations:

To the Buyer: A fiduciary duty of utmost care, integrity, honesty, and loyalty
in dealings with the Buyer. 

To the Buyer and the Seller:

(a)Diligent exercise of reasonable skill and care in performance of the agent’s
duties.

(b)A duty of honest and fair dealing and good faith.

(c)A duty to disclose all facts known to the agent materially affecting the
value or desirability of the property that are not known to, or within the
diligent attention and observation of, the parties.  An agent is not obligated
to reveal to either party any confidential information obtained from the other
party that does riot involve the affirmative duties set forth above.

 

AGENT REPRESENTING BOTH SELLER AND BUYER

A real estate agent, either acting directly or through one or more associate
licensees, can legally be the agent of both the Seller and the Buyer in a
transaction, but only with the knowledge and consent of both the Seller and the
Buyer.  In a dual agency situation, the agent has the following affirmative
obligations to both the Seller and the Buyer:

(a)A fiduciary duty of utmost care, integrity, honesty and loyalty in the
dealings with either the Seller or he Suva-.

(b)Other duties to the Seller and the Buyer as stated above in their respective
sections.

In representing both Seller and Buyer, the agent may not, without the express
permission of the respective party, disclose to the other party that the Seller
will accept a price less than the listing price or that the Buyer will pay a
price greeter than the price offered.  The above duties of the agent in a real
estate transaction do not relieve a Seller or Buyer from the responsibility to
protect his or her own interests.  You should carefully read all agreements to
assure that they adequately express your understanding of the transaction.  A
real estate agent is a person qualified to advise about real estate.  If legal
or tax advice is desired, consult a competent professional.  Throughout your
real property transaction you may receive more than one disclosure form,
depending upon the number of agents assisting in the transaction.  The law
requires each agent with whom you have more than a casual relationship to
present you with this disclosure form.  You should read its contents each time
it is presented to you, considering the relationship between you and the real
estate agent in your specific transaction.  This disclosure form includes the
provisions of Sections 2079.13 to 2079.24, inclusive, of the Civil Code set
forth on the reverse hereof.  Read it carefully.

DAVIS BROKER, INC. (CalBRE #01824628)

 

 

 

Agent

 

Buyer/Lessee Signature          (Date)

 

 

 

 

 

Associate Licensee Signature          (Date)

 

Buyer/Lessee Printed Name

 

 

 

 

 

Associate Licensee Printed Name

 

Seller/Lessor Signature          (Date)

 

 

 

 

 

 

 

Seller/Lessor Printed Name

 

 





 

--------------------------------------------------------------------------------

 



2079.13.  As used in Sections 2079.14 in 2079.24, inclusive, the following terms
have the following meanings:

(a)    “Agent” means a person acting under provisions of Title 9 (commencing
with Section 2295) in a real property transaction, and includes a person who is
licensed as a real estate broker under Chapter 3 (commencing with Section 10130)
of Part 1 of Division 4 of the Business and Professions Code, and under whose
license a listing is executed or an offer to purchase is Obtained.

(b)    “Associate licensee” means a person who is licensed as a real estate
broker or salesperson under Chapter 3 (commencing with Section 10130) of Part 1
of Division 4 of the Business and Professions Code and who is either licensed
under a broker or has entered into a written contract with a broker to act as
the broker’s agent in connection with acts requiring a real estate license and
to function under the broker’s supervision in the capacity of an associate
licensee.  The agent in the real property transaction bears responsibility for
his or her associate licensees who perform as agents of the agent.  When an
associate licensee owes a duty to any principal, or to any buyer or seller who
is not a principal, in a real property transaction, that duty is equivalent to
the duty owed to that party by the broker for whom the associate licensee
functions.

(c)    “Buyer” means a transferee in a real property transaction, and includes a
person who executes an offer to purchase real property from a seller through an
agent, or who seeks the services of an agent in more than a casual, transitory,
or preliminary manner, with the object of entering into a real property
transaction.  “Buyer” includes vendee or lessee.

(d)    “Dual agent” means an agent acting, either directly or through an
associate licensee, as agent for both the seller and the buyer in a real
property transaction.

(e)    “Listing agreement” means a contract between an owner of real property
and an agent, by which the agent has been authorized to sell the real property
or to find or obtain a buyer.

(f)    “Listing agent” meets a person who has obtained a listing of real
property to act as an agent for compensation.

(g)    “Listing price” is the amount expressed in dollars specified in the
listing for which the seller is willing to sell the real property through the
listing agent.

(h)    “Offering price” is the amount expressed in dollars specified in an offer
to purchase for which the buyer is willing to buy the real property.

(i)    “Offer to purchase” means a written contract executed by a buyer acting
through a selling agent which becomes the contract for the sale of the real
property upon acceptance by the seller.

(j)    “Real property” means any estate specified by subdivision (1) or (2) of
Section 761 in property which constitutes or is improved with one to four
dwelling units, any leasehold in this type of property exceeding one year’s
duration, and mobile homes, when offered for sale or sold through an agent
pursuant to the authority contained in Section 10131.6 of the Business and
Professions Code.

(k)    “Real property transaction” means in transaction for the sale of real
property in which an agent is employed by one or more of the principals to act
in that transaction, and includes a listing or an offer to purchase.

(l)    “Sell,” “sale,” or “sold’ refers to a transaction for the transfer of
real property from the seller to the buyer, and includes exchanges of real
property between the seller and buyer, transactions for the creation of a real
property sales contract within the meaning of Section 2985, and transactions for
the creation of a leasehold exceeding one year’s duration.

(m)    “Seller” means the transferor in a real property transaction, and
includes an owner who lists real property with an agent, whether or not a
transfer results, or who receives an offer to purchase real property of which he
or she is the owner from an agent on behalf of another.  “Seller” includes both
a vendor and a lessor.

(n)    “Selling agent” means a listing agent who acts alone, or an agent who
acts in cooperation with a listing agent, and who sells or finds and obtains a
buyer for the real property, or an agent who locates property for a buyer or who
finds a buyer for a property for which no listing exists and presents an offer
in purchase to the seller.

(o)    “Subagent” means a person to whom an agent delegates agency powers as
provided in Article 5 (commencing with Section 2349) of Chapter 1 of Title
6.  However, “subagent” does not include an associate licensee who is acting
under the supervision of an agent in a real property transaction.

2079.14.  Listing agents and selling agents shall provide the seller and buyer
in a real property transaction with a copy of the disclosure form specified in
Section 2079.16, and, except as provided in subdivision (c), shall obtain a
signed acknowledgment of receipt from that seller or buyer, except as provided
in this section or Section 2079.15, as follows:

(a)     The listing agent, if any, shall provide the disclosure form to the
seller prior to entering into the listing agreement.

(b)     The selling agent shall provide the disclosure form to the seller as
soon as practicable prior to presenting the seller with an offer to purchase,
unless the selling agent previously provided the seller with a copy of the
disclosure form pursuant to subdivision.

(c)     Where the selling agent does not deal on a face-to-face basis with the
seller, the disclosure form prepared by the selling agent may be furnished to
the seller (and acknowledgment of receipt obtained for the selling agent from
the seller) by the listing agent, or the selling agent may deliver the
disclosure form by certified mail addressed to the seller at his or her last
known address, in which case no signed acknowledgment of receipt is required.

(d)     The selling agent shall provide the disclosure form to the buyer as soon
as practicable prior to execution of the buyer’s offer to purchase, except that
if the offer to purchase is not prepared by the selling agent, the selling agent
shall present the disclosure form to the buyer not later than the next business
day after the selling agent receives the offer to purchase from the buyer.

2079.15.  In any circumstance in which the seller or buyer refuses to sign an
acknowledgment of receipt pursuant to Section 2079.14, the agent, or an
associate licensee acting for an agent, shall set forth, sign, and date a
written declaration of the facts of the refusal.

2079 17.

(a)     As soon as practicable, the selling agent shall disclose to the buyer
and seller whether the selling agent is acting in the real property transaction
exclusively as the buyer’s agent, exclusively as the seller’s agent, or as a
dual agent representing both the buyer and the seller.  This relationship shall
be confirmed in the contract to purchase and sell real property or in a separate
writing executed or acknowledged by the seller, the buyer, and the selling agent
prior to or coincident with execution of that contract by the buyer and the
seller, respectively.

(b)     As soon as practicable, the listing agent shall disclose to the seller
whether the listing agent is acting in the real property transaction exclusively
as the seller’s agent, or as a dual agent representing both the buyer and
seller.  This relationship shall be confirmed in the contract to purchase and
sell real property or in a separate writing executed or acknowledged by the
seller and the listing agent prior to or coincident with the execution of that
contract by the seller.

(c)     The confirmation required by subdivisions (a) and (b) shall be in the
following form:

 

_____is the Listing agent of (check one):  ( ) the seller exclusively; or ( )
both the buyer and seller.

_____is the Selling agent, if not the same as the Listing Agent, of (check one):
( ) the buyer exclusively; or ( ) the seller exclusively; or ( ) both the buyer
and seller.

(d)     The disclosures and confirmation required by this section shall be in
addition to the disclosure required by Section 2079.14.

2079.18.  No selling agent in a reed property transaction may act as an agent
for the buyer only, when the selling agent is also acting as the listing agent
in the transaction.

2079.19.  The payment or compensation or the obligation to pay compensation to
an agent by the seller or buyer is not necessarily determinative of a particular
agency relationship between an agent end the seller or buyer.  A listing agent
and a selling agent may agree to share any compensation or commission paid, or
any right in any compensation or commission for which an obligation arises as
the result of a real estate transaction, and the terms of any such agreement
shag not necessarily be determinative of a particular relationship.

2079.20.  Nothing in this article prevents an agent from selecting, as a
condition of the agent’s employment, a specific form of agency relationship not
specifically prohibited by this article if the requirements of Section 2079.14
and Section 2079.17 are complied with.

2079.21.  A dual agent shall not disclose to the buyer that the seller is
willing to sell the property at a price less than the listing price, without the
express written consent of the seller.  A dual agent shall not disclose to the
seller that the buyer is willing to pay a price greater than the offering price,
without the express written consent of the buyer.  This section does not alter
in any way the duty or responsibility of a dual agent to any principal with
respect to confidential information other than price

2079.22.  Nothing in this article precludes a listing agent from also being a
selling agent, and the combination of these functions in one agent clues not, of
itself, make that agent a duel agent.

2079.23.  A contract between the principal and agent may be modified or altered
to change the agency relationship at any time before the performance of the act
which is the object of the agency with the written consent of the parties to the
agency relationship.

2079.24.  Nothing in this article shall be construed to either diminish the duty
of disclosure owed buyers and sellers by agents and their associate licensees,
subagents, and employees or to relieve agents and their associate licensees,
subagents, and employees from liability for their conduct in connection with
acts governed by this ankle or for any breach of a fiduciary duty or a duty of
disclosure.

- 7  -

--------------------------------------------------------------------------------